[J-74-2018] [MO: Saylor, C.J.]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COUNTY OF BUTLER,                   :   No. 66 WAP 2017
                                    :
                Appellee            :   Appeal from the Order of the
                                    :   Commonwealth Court entered June 8,
                                    :   2017 at No. 1506 CD 2016, reversing
          v.                        :   the Order of the Court of Common
                                    :   Pleas of Butler County entered August
                                    :   11, 2016 at No. 15-11007, and
CENTURYLINK COMMUNICATIONS,         :   remanding.
LLC, AND ALL SUBSIDIARIES AND       :
RELATED ENTITIES; THE UNITED        :   ARGUED: October 23, 2018
TELEPHONE COMPANY OF                :
PENNSYLVANIA, LLC, AND ALL          :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS OF                   :
PENNSYLVANIA, LLC, AND ALL          :
SUBSIDIARIES AND RELATED            :
ENTITIES; CONSOLIDATED              :
COMMUNICATIONS ENTERPRISE           :
SERVICES, INC., AND ALL             :
SUBSIDIARIES AND RELATED            :
ENTITIES; CORE COMMUNICATIONS,      :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; INTERMEDIA        :
COMMUNICATIONS OF FLORIDA, INC.,    :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; VERIZON PENNSYLVANIA,     :
INC., AND ALL SUBSIDIARIES AND      :
RELATED ENTITIES; LEVEL 3           :
COMMUNICATIONS, LLC, AND ALL        :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELCOVE OF EASTERN        :
PENNSYLVANIA, AND ALL               :
SUBSIDIARIES AND RELATED            :
ENTITIES; AT&T CORP., AND ALL       :
SUBSIDIARIES AND RELATED            :
ENTITIES; TELEPORT                  :
COMMUNICATIONS AMERICA, LLC,        :
AND ALL SUBSIDIARIES AND RELATED    :
ENTITIES; US LEC OF PENNSYLVANIA,   :
 LLC, AND ALL SUBSIDIARIES AND                  :
 RELATED ENTITIES; BANDWIDTH.COM                :
 CLEC, LLC, AND ALL SUBSIDIARIES                :
 AND RELATED ENTITIES; COMCAST                  :
 PHONE OF PENNSYLVANIA, LLC, AND                :
 ALL SUBSIDIARIES AND RELATED                   :
 ENTITIES; PEERLESS NETWORK OF                  :
 PENNSYLVANIA, LLC, AND ALL                     :
 SUBSIDIARIES AND RELATED                       :
 ENTITIES; AND ABC COMPANIES 1                  :
 THROUGH 20,                                    :
                                                :
                      Appellants                :


                                CONCURRING OPINION


JUSTICE WECHT                                       DECIDED: APRIL 26, 2019

       I join the learned Majority Opinion. I write separately to address Butler County’s

suggestion that we defer to what it asserts is the position of the Pennsylvania Emergency

Management Agency on the question presented. Specifically, the County asks that we

credit the statutory interpretation ventured in the affidavit of PEMA’s Deputy Director for

911 Services, Robert Mateff. The County offered Mr. Mateff’s affidavit for the first time

as an attachment to its motion seeking reconsideration of the trial court’s ruling sustaining

defendants’ preliminary objections. The Majority briefly considers, and aptly rejects, the

County’s effort in this regard. See Maj. Op. at 18-20.

       I cannot agree more adamantly with the Majority’s comments regarding the

dubiousness of Mr. Mateff’s affidavit, which I find as textually unpersuasive as it is

unsettling in its implications. The issue at bar has formed the basis for numerous cases




                             [J-74-2018] [MO: Saylor, C.J.] - 2
statewide.   See Maj. Op. at 18-19.1       Yet the only evidence we have of PEMA’s

(non)enforcement policy is an affidavit describing a unilateral assumption that was neither

formalized nor conveyed to the counties allegedly suffering a burden PEMA foisted upon

them sub silentio.     This suggests an abdication at least of PEMA’s self-evident

responsibility to inform the affected communities of PEMA’s views and afford them an

opportunity to share their concerns on a matter of such consequence. Worse still, it arises

against a broadly-worded statutory duty to enforce the Act, which, at a minimum, should

not have been cast aside without due deliberation and transparency. See id. at 19 (“[I]t

seems rather clear that the agency is disregarding its duties under its own enabling

legislation.”); 35 Pa.C.S. § 5303(a)(12) (superseded) (assigning PEMA the “dut[y] . . . [t]o

take the actions necessary to implement, administer and enforce the provisions of this

chapter”). Even if that duty is amenable to more than one reasonable interpretation, as

the Majority generously allows, see Maj. Op. at 17-18, such ambiguity provides the

strongest indication that it was incumbent on PEMA to address the matter more rigorously

and transparently than it has done.

       It is precisely to avoid the arbitrariness that attends such a hasty, conclusory,

unreasoned submission that this Court and the United States Supreme Court have

refused to defer to an agency opinion where “there [was] nothing in the record indicating

that the [agency] had considered and decided [the] issue at a point prior to the instant


1       Evidently, pervasive actions challenging the adequacy of enforcement and
collections relative to the funding of 911 services are not a phenomenon peculiar to
Pennsylvania. According to the joint brief of amici curiae the United States Chamber of
Commerce and the Pennsylvania Chamber of Business and Industry, an entity called
Phone Recovery Services has marketed contingency fee-based outside representation
to government entities to pursue such claims, a practice amici explain and criticize at
length. Amici Curiae Brief for Chambers of Commerce at 19-27.


                            [J-74-2018] [MO: Saylor, C.J.] - 3
litigation.” Malt Beverages Distrib. Ass’n v. Pa. Liquor Control Bd., 974 A.2d 1144, 1154

(Pa. 2009). “Deference to what appears to be nothing more than an agency’s convenient

litigating position would be entirely inappropriate.” Bowen v. Georgetown Univ. Hosp.,

488 U.S. 204, 213 (1988).

       Here, we have an ad hoc statutory interpretation, developed with no formality or

deliberation whatsoever, as far as we know only upon the occasion of this or similar

litigation, concerning upon whom the General Assembly intended to impose the duty in

the first instance—not what that duty might require of PEMA. On no account can that

question be thought to be a regulatory matter informed by PEMA’s expertise. Cf. Seeton

v. Pa. Game Comm’n, 937 A.2d 1028 (Pa. 2007) (rejecting the Game Commission’s

attempt to confine the scope of its duty based upon what the Court found to be an

untenable statutory interpretation). Whether a statute imposes a given duty manifestly is

a pure question of law that a court should consider de novo, privileging no advocate’s

view to a greater extent than its legal merit warrants. See Piper v. Chris-Craft Indus., Inc.,

430 U.S. 1, 41 n.27 (1977) (expressing doubts regarding the relevance of agency

expertise to gleaning whether a private right of action was intended by Congress, a

question “peculiarly reserved for judicial resolution”); Janus Capital Grp., Inc. v. First

Derivative Traders, 564 U.S. 135, 145 n.8 (2011) (reaffirming Piper); Snyder Brothers v.

Pa. Pub. Utility Comm’n, 198 A.3d 1056, 1083 (Pa. 2018) (Wecht, J., concurring)

(“Statutory interpretation is an important part of the work that we do.          We do not

subcontract that interpretive enterprise to administrative agencies.”).




                             [J-74-2018] [MO: Saylor, C.J.] - 4
       In none of its forms has agency deference ever vindicated such casual and

consequential agency decision-making. Whatever legal standard we apply, we owe no

deference to a post and ad hoc interpretation offered for the first time in litigation.




                             [J-74-2018] [MO: Saylor, C.J.] - 5